185 F.2d 757
88 U.S.App.D.C. 395
Raymong H. BRUNELLE, Appellantv.UNITED STATES of America, Appellee.
No. 10669.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 27, 1950.Decided Dec. 14, 1950.

Mr. Rutherford Day, Washington, D.C.  (appointed by the District Court) for appellant.
Mr. Frederick G. Smithson, Asst. U.S. Atty., Washington, D.C., with whom Messrs. George Morris Fay, U.S. Atty., and Joseph M. Howard and Harold H. Bacon, Asst. U.S. Attys., all of Washington, D.C., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
We find no prejudicial error in the record.  The judgment of the District Court is therefore affirmed.